DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 11-13 are allowed, renumbered 1-11. Claims 9 and 10 are cancelled.
Claims 1 and 11 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A voice control information output system, comprising: 
a voice control information obtainment unit that obtains voice control information for controlling a device based on a voice received by a voice obtainment unit, from a voice control system that outputs the voice control information;  
an output unit that outputs, to a monitor, display-related information for displaying a content related to the voice control information, and outputs, to the device, control information for controlling the device; and a person information obtainment unit that obtains person information indicating a state of a person in a predetermined area, wherein the output unit outputs the display-related information based on the state of the person indicated by the person information obtained by the person information obtainment unit, the person information is information indicating whether or not a person is present, the output unit outputs the display-related information when the person information indicates that a person is present in the predetermined area, and does not output the display-related information when the person information indicates that no person is present in the predetermined area, and 
the monitor is separate from the device.
Fujiwara (JP 2016-014967) teaches based on a recognition result of a piece of voice instruction information, a piece of first display screen information is transmitted to a display device to display a first display screen that selectively displays one or more candidates of specific units and one or more candidates of operation instruction contents independently on the display device. When a piece of voice information representing another object unit different from the candidate of the specific unit during a first display screen is displayed on the display device, a piece of second display screen information is transmitted to the display device to display a second display screen for selectively displaying one or more candidates of the other object unit and one or more candidates of the operation instruction content independently on the display device based on the recognition result of the voice information representing the other object unit.
However, Fujiwara does not teach the invention as claimed, especially an output unit that outputs, to a monitor, display-related information for displaying a content related to the voice control information, and outputs, to the device, control information for controlling the device; and a person information obtainment unit that obtains person information indicating a state of a person in a predetermined area, wherein the output unit outputs the display-related information based on the state of the person indicated by the person information obtained by the person information obtainment unit, the person information is information indicating whether or not a person is present, the output unit outputs the display-related information when the person information indicates that a person is present in the predetermined area, and does not output the display-related information when the person information indicates that no person is present in the predetermined area, and 
the monitor is separate from the device.
Kaoh (US 2012/0086877 teaches an electronic display (e.g., a LCD) may be built inside a picture frame. The picture frame may include an opening the same size of the electronic display to enable a viewer to view both the picture frame and the electronic display. The electronic display may include a media player storing the still picture and video data, and a sensor. The electronic display may default to displaying the still picture. However, upon the sensor detecting a person approaching, the still picture may be replaced with a video to be played to the approaching person thereby engaging the person. After the video has been played, the electronic display may return to displaying the still picture until the next approaching person is detected, or alternatively may continue to play video until the sensor detects that there are no persons within the detection range. 
However, Kaoh does not teach the invention as claimed, especially an output unit that outputs, to a monitor, display-related information for displaying a content related to the voice control information, and outputs, to the device, control information for controlling the device; and a person information obtainment unit that obtains person information indicating a state of a person in a predetermined area, wherein the output unit outputs the display-related information based on the state of the person indicated by the person information obtained by the person information obtainment unit, the person information is information indicating whether or not a person is present, the output unit outputs the display-related information when the person information indicates that a person is present in the predetermined area, and does not output the display-related information when the person information indicates that no person is present in the predetermined area, and 
the monitor is separate from the device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675